Civil action to restrain the foreclosure of a mortgage and to have the debt secured thereby credited with a forfeiture of the entire interest charged and twice the amount of usurious interest paid thereon.
On the hearing, the plaintiffs agreed that the issue of indebtedness "might be answered in the sum of $384 with interest from 26 January, 1929," which was done. Upon this admission, the court directed a verdict accordingly, dissolved the temporary restraining order, and dismissed the claim for forfeiture of interest and penalty for usury. Plaintiffs appeal, assigning errors.
The admission of the plaintiffs that the issue of indebtedness might be answered in the sum of $384 with interest from 26 January, 1929, which was done, brings the case under the decisions in Waters v. Garris, 188 N.C. 305,124 S.E. 334, and Miller v. Dunn, 188 N.C. 397, 124 S.E. 746, and renders the questions relative to forfeiture of interest and penalty for usury, debated on brief, academic, at least so far as the present record is concerned.
No error.